Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities. Appropriate correction is required.
Claims 1, 4-9, & 13-16. Claims 1 & 9 first mention “at least a portion.” They then go on within the independent claims and later dependent claims to state “the at least portion.” Then claims 8 states “the at least one or more portions.” The latter limitations lack antecedent basis.
The Examiner suggests consistently using “at least one portion.”

Claims 2-3 & 11-12. The terms “the concentration” in these claims lack antecedent basis. It is noted claim 3 repeats this twice.

Claims 10 & 17-18. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3, 8, & 11-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 & 11-12. The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, especially where there was close prior art as is the case here. MPEP § 2173.05(b) (citing how a relative term was indefinite especially where there was close prior art), see infra 35 U.S.C. § 103 rejection (applying close prior art).

Claim 8. The limitation “the stainless steel surface” lacks antecedent basis and does not make clear which of claim 1’s “one or more stainless steel surfaces” is being referred to. Thus this claim is indefinite.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hayashi et al., JP S59-185786 A and Arden, U.S. Patent No. 3,025,189. A machine translation was used for Hayashi et al. [hereinafter Hayashi].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Hayashi
A method of treating stainless steel surfaces (stainless steel equipment; Hayashi p. 3), comprising:
… neutralizing the at least portion of one or more stainless steel surfaces with a neutralizer solution comprised of ascorbic acid and citric acid (applying a solution comprising citric and ascorbic acids to remove iron oxide scale; Hayashi abstract, pp. 3-4, see also App. Spec. [0029] (describing neutralizers as removing “iron and iron oxide (i.e., derouging, descaling or rust removal)”).
II. Etchant - Arden
Hayashi is silent on etching at least a portion of one or more stainless steel surfaces with an etchant solution comprised of potassium permanganate (KMnO4) and sodium hydroxide (NaOH); and subsequently neutralizing.
However, Arden teaches a method of removing oxide scale from metals such as stainless steels. Arden col. 1 ll. 10-18. Arden further teaches the method comprising using a solution of sodium hydroxide and potassium permanganate. Arden col. 9 l. 60 – col. 10 l. 15. Arden teaches the method conditions the scale to facilitate removability by loosening the scale for a later acid solution. Arden col. 3 ll. 7-20, 61-75, col. 5 ll. 52-75.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Arden’s method comprising using a solution of sodium hydroxide and potassium permanganate before applying acids to condition the scale to facilitate removability by loosening the scale for a later acid solution.
Because the specification describes that permanganate enables removal of chromium oxides (i.e. etching), so would the prior art’s permanganate. See App. Spec. [0033]-[0034].

Claim 3. Hayashi is silent on the method of claim 1 wherein the concentration of ascorbic acid in the neutralizer solution is between about 75 g/L and 250 g/L, and the concentration of citric acid is between about 50 g/L and 200 g/L.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Hayashi teaches that the acid concentrations is a variable that achieves the recognized result of affecting the effectiveness of iron oxide scale removal and economics, hence making it a result-effective variable. See Hayashi pp. 3-4. A person having ordinary skill in the art would have recognized this too even without Hayashi’s teaching of effectiveness of economics.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variables and determined the optimum or workable ranges to be inclusive of the claimed ranges/value(s).
	
Claim 7. The method of claim 1 wherein the at least portion of one or more stainless steel surfaces is exposed to the neutralizer solution at a temperature between 25 and 85 degrees Celsius (80°C or higher). Hayashi p. 4.

Claim 8. The method of claim 1, wherein the etching step dissolves chromium metal and converts chromium oxide, present on the at least one or more portions of the stainless steel surface, to a soluble form (the specification teaches that permanganate converts chromium to a soluble form, and because the prior art also uses permanganate – along with the claimed sodium hydroxide – the prior art’s permanganate would also convert the chromium to a soluble form). See claim 1 rejection, App. Spec. [0033]-[0035].

Claims 2 & 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi in view of Arden as applied to claim 1 above, and further in view of Harris, U.S. Patent No. 3,677,953.
Claims 2 & 4-5. Hayashi is silent on (claim 2) the method of claim 1 wherein the concentration of potassium permanganate in the etchant solution is between about 0.1 M and 0.4 M, and the sodium hydroxide is added until the etchant solution has a pH greater than 12.5, (claim 4) the method of claim 1 wherein the at least portion of one or more stainless steel surfaces is exposed to the etchant solution for a period of time between 1 second and 5 minutes, and (claim 5) the method of claim 1 wherein the at least portion of one or more stainless steel surfaces is exposed to the etchant solution at a temperature between 5.0 and 85 degrees Celsius.
However, Harris teaches a method comprising using an alkali permanganate solution to render scale more readily removable for a later acid solution, similar to Arden’s potassium permanganate solution. Harris col. 2 ll. 47-57, col. 3 ll. 51-54. Harris teaches the method comprising the solution comprising 20-100 g/L of alkali metal permanganate, a pH of above 12, temperatures of 150-200°F, and application time of 3-20 minutes. Harris. col. 3 ll. 71-57, col. 5 ll. 6-37. A person having ordinary skill in the art would have recognized these to be suitable conditions to apply an alkali permanganate solution to condition for a later acid solution.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Harris’s method conditions and by accomplishing the alkaline pH by adjusting with Arden’s sodium hydroxide in order to yield the predictble result of having suitable conditions to apply an alkali permanganate solution to condition for a later acid solution.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi in view of Arden as applied to claim 1 above, and further in view of Huang, CN 105386066 A. A machine translation was used for Huang. 
Claim 6. Hayashi is silent on the method of claim 1 wherein the at least portion of one or more stainless steel surfaces is exposed to the neutralizer solution for a period of time between 1 and 300 seconds.
However, Huang teaches the use of an acidic pickling solution for a time of 3-6 minutes to remove oxides. Huang pp. 2-3. A person having ordinary skill in the art would have recognized these to be suitable conditions to apply an alkali permanganate solution to pickle and remove oxides.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s method with Huang’s time of 3-6 minutes to yield the predictable result of having a suitable time to use acid to pickle and remove oxides.

Claims 9-10, 12, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Swanson et al., U.S. Patent App. Pub. No. 2016/0208401 A1 [hereinafter Swanson] and further in view of Farvid, U.S. Patent App. Pub. No. 2015/0197870 A1, Hayashi, and Arden.
Claim 9. The following references render this claim obvious.
I. Swanson
A method of electroplating gold onto a stainless steel surface (electroplating gold onto stainless steel; Swanson abstract, fig. 1), the method comprising:
…
exposing the portion of one or more surfaces of stainless steel to an oxygen plasma cleaning process and a wet cleaning process solution (oxygen plasma cleaning and then wet cleaning; Swanson [0033]-[0034]);
immersing the stainless steel in a gold electroplating solution (immersing into gold electroplating solution; Swanson [0035], fig. 1); and
applying a voltage between an anode within the gold electroplating solution and the stainless steel surface to generate a current from the anode to the stainless steel surface to electroplate gold from the gold electroplating solution onto the stainless steel surface (voltage applied to generate current to electroplate; Swanson abstract, [0035]-[0038], fig. 1).
II. Acids – Hayashi & Farvid
Swanson is silent on neutralizing the portion of one or more surfaces of stainless steel by exposing the stainless steel surface to a solution comprised of ascorbic acid and citric acid;
However, Hayashi teaches a method comprising applying a solution comprising citric and ascorbic acids to stainless steel to remove iron oxide scale. Hayashi abstract, pp. 3-4, see also App. Spec. [0029] (describing neutralizers as removing “iron and iron oxide (i.e., derouging, descaling or rust removal)”).
Farvid teaches a method comprising an alkaline potassium permanganate which conditions stainless steel and then a subsequent acid dip to pickle is beneficial for later electroplating. Farvid abstract, [0006], [0016], [0018], [0038]-[0042], fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Hayashi’s method comprising applying a citric and ascorbic acids solution to remove iron oxide scale to prepare for electroplating.
III. Permanganate - Arden
Swanson is silent on treating at least a portion of one or more surfaces of stainless steel by exposing the stainless steel surface to a solution comprising potassium permanganate (KMnO4) and sodium hydroxide (NaOH), subsequently.
However, this limitation is rejected for similar reasons stated in the claim 1 rejection under Arden.

Claim 10. The method of claim 9, wherein the treating step dissolves chromium metal and converts chromium oxide to a soluble form (rejected for similar reasons stated in the claim 8 rejection).

Claim 12. The method of claim 9, wherein the concentration of ascorbic acid in the neutralizer solution is between about 75 g/L and 250 g/L, and the concentration of citric acid is between about 50 g/L and 200 g/L (rejected for similar reasons stated in the claim 3 rejection).

Claim 16. The method of claim 9, wherein the at least portion of one or more stainless steel surfaces is exposed to the neutralizer solution at a temperature between 25 and 85 degrees Celsius (rejected for similar reasons stated in the claim 7 rejection).

Claim 17. The method of claim 9, wherein the gold electroplating solution includes:
a gold (III) cyanide compound, the gold (III) cyanide compound being one of potassium gold (III) cyanide, ammonium gold (III) cyanide, and sodium gold (III) cyanide;
a chloride compound, the chloride compound being one of potassium chloride, ammonium chloride, and sodium chloride; and hydrochloric acid (gold cyanides such as potassium, ammonium, or sodium gold (III) cyanides and chlorides such as potassium, ammonium, and sodium chlorides; Swanson [0024]-[0028], fig. 1),
wherein if the gold (III) cyanide compound is potassium gold (III) cyanide, then the chloride compound is potassium chloride; if the gold (III) cyanide compound is ammonium gold (III) cyanide, then the chloride compound is ammonium chloride, and if the gold (III) cyanide compound is sodium gold (III) cyanide, then the chloride compound is sodium chloride (potassium gold (III) cyanide and potassium chloride; Swanson [0048]).
Alternatively, there are only a finite number of combinations of the identified gold cyanides with identified chlorides, thus it would have been obvious to a person having ordinary skill in the art to have selected matching cations between the gold (III) cyanide and chloride out of the finite number of predictable results which yield suitable gold electroplating solutions.

Claim 18. The method of claim 9, wherein the method deposits gold on a stainless steel surface of a disk drive head suspension, flexure, an optical image stabilization suspension, or a medical device (suspension flexure tail 300). Swanson figs. 5-6.

Claims 11 & 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Swanson in view of Farvid, Hayashi, and Arden as applied to claim 9 above, and further in view of Harris.
Claims 11 & 13-14. Swanson is silent on (claim 11) the method of claim 9, wherein the concentration of potassium permanganate in the etchant solution is between about 0.1 M and 0.4 M, and the sodium hydroxide is added until the etchant solution has a pH greater than 12.5, (claim 13) the method of claim 9, wherein the at least portion of one or more stainless steel surfaces is exposed to the etchant solution for a period of time between 1 and 300 seconds, and (claim 14) the method of claim 9, wherein the at least portion of one or more stainless steel surfaces is exposed to the etchant solution at a temperature between 5.0 and 85 degrees Celsius.
However, these claims are rejected for similar reasons stated in the claims 2 & 4-5 rejections.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Swanson in view of Farvid, Hayashi, and Arden as applied to claim 9 above, and further in view of Huang.
Claim 15. The method of claim 9, wherein the at least portion of one or more stainless steel surfaces is exposed to the neutralizer solution for a period of time between 1 and 300 seconds.
However, this claim is rejected for similar reasons stated in the claim 6 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794